208 Ga. 784 (1952)
69 S.E.2d 874
MOODY
v.
GILBERT.
17777.
Supreme Court of Georgia.
Argued February 12, 1952.
Decided March 10, 1952.
*785 Henry M. Hatcher Jr., Herbert Johnson and R. R. Rhudy, for plaintiff in error.
CANDLER, Justice.
Where, as here, the judgment sought to be reviewed is one by the judge of a superior court fixing the custody of a minor child, and the record shows that the judge, before rendering the judgment complained of, referred the matter of custody to the juvenile court for investigation, report and recommendation, his judgment will be reversed when the record shows, as it does in this case, that it is based, in part at least, upon information obtained from such report. See, in this connection, Alford v. Alford, 190 Ga. 562 (9 S.E. 2d, 895); Kilgore v. Tiller, 194 Ga. 527 (22 S.E. 2d, 150); Everett v. Sharpe, 207 Ga. 502, 504 (63 S.E. 2d, 1); Sheppard v. Sheppard, 208 Ga. 422 (3) (67 S.E. 2d, 131). Fundamental to our system of jurisprudence is the right of a party litigant to be confronted with those who testify against him; and respect for judgments and decrees will not survive its abrogation.
Judgment reversed. All the Justices concur.